DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Martz (U.S. Publication 2018/0303581) in view of Li (U.S. Publication 2016/0019688), Woo (U.S. Publication 2017/0154471), and Dai (CN 105380723 A, herein represented by a translation).

As to claim 1, Martz discloses a computer-implemented method for setting a local coordinate system for a tooth 3D digital model, comprising: 
obtaining a first 3D digital model representing a first tooth, wherein the first 3D digital model is based on a world coordinate system (p. 5, sections 0060-0063; p. 6, section 0073; p. 9, sections 0106-0112; a model of a tooth with overall positions for 3D points is generated, which reads on the model in a world coordinate system);
obtaining a first predicted vector using a first artificial neural network based on the first 3D digital model (p. 9, sections 0108-0112; the difference in positions of adjacent cusp tips, which would read on a vector, is used to determine a first coordinate axis), 
wherein the first artificial neural network is a trained deep learning artificial neural network (p. 6, sections 0072-0076; p. 7-8; section 0094; p. 8, section 0101; a multiple layer convolutional neural network, reading on a deep learning artificial neural network, is trained and used for the coordinate system derivation) and is configured to predict an x-axis of a local coordinate system of the first 3D digital model (p. 9, sections 0108-0112; the difference in positions of adjacent cusp tips, which would read on a vector, is used to determine a first coordinate axis; second and third axes are also determined; while these are not labeled x, it is noted that these are merely labels and any axis could read on an x axis depending on orientation);
obtaining the second predicted vector using a second artificial neural network based on the first 3D digital model, wherein the second predicted vector corresponds to a first coordinate axis of the local coordinate system, wherein the first coordinate axis is first one of a y-axis or a z-axis of the local coordinate system, and wherein a second one of the y-axis or the z-axis of the local coordinate system is a second coordinate axis of the local coordinate system (p. 9, sections 0108-0112; other vectors can be used to determine other axes using “similar techniques” as the first axis, which would include another neural network and predicted vector; as noted above, any of the remaining determined axes could read on y or z axes depending on orientation).
Martz does not disclose but Li discloses generating three feature vectors using a  principal component analysis method based on the first 3D digital model (p. 3, section 0037; 3 eigenvectors representing the 3 axes are generated using a PCA method);
determining the first coordinate axis based on the determined x-axis and second predicted vector (p. 3, section 0037; the u2 axis is based on the vector E(x,y,z) of edge points and orthogonal to the other cross-section axis u1, which can read on an x-axis); 
and determining the second coordinate axis based on the determined x-axis and first coordinate axis (p. 3, section 0037; the u3 axis is determined as orthonormal to the other two axes). The motivation for this is to estimate an overall orientation of an item. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martz to determine an axis using a PCA method, determine a second axis based on the first and a vector, and determine a first axis based on the axis and the other two axes in order to estimate an overall orientation of an item as taught by Li.
Martz does not disclose, but Woo does disclose selecting one from the three feature vectors, which has a minimum angle with respect to a straight line where a second predicted vector lies, giving the selected feature vector a correct sign according to the second predicted vector, and taking it as the x-axis of the local coordinate system (p. 5, section 0098; p. 6, sections 0113-0114; p. 7-8, section 0148; predicted normal vectors that are a minimum angle to front, side, and max feature vectors are correctly signed and taken as x and other axes). The motivation for this is to automatically generate and calibrate matching coordinates in a virtual space (p. 1, sections 0005-0007). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martz and Li to select one from the three feature vectors, which has a minimum angle with respect to a straight line where the second predicted vector lies, give the selected feature vector a correct sign according to the second predicted vector, and take it as the x-axis of the local coordinate system in order to automatically generate and calibrate matching coordinates in a virtual space as taught by Woo.  
Martz discloses using the orientation of a groove on a tooth to determine a mesial-distal axis (p. 9, section 0110), which can read on an x-axis as noted above. Martz does not explicitly disclose that this axis is substantially parallel to a central groove of the first tooth, but Dai does disclose this (p. 2-3, section 1; p. 6-7, section 1; the x-axis is determined as aligned parallel to a detected central groove of a tooth). The motivation for this is to establish tooth features in a 3D database. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martz, Li, and Woo to axis is determine an x-axis substantially parallel to a central groove of the first tooth in order to establish tooth features in a 3D database as taught by Dai.  

As to claim 4, Li discloses wherein the principal component analysis method is a Normals Principal Component Analysis method (p. 3, section 0037; the method involves a PCA and then determining orthonormals for the axes).

As to claim 7, both Martz and Li disclose wherein the first coordinate axis of the local coordinate system is the z-axis (p. 9, sections 0108-0112 of Martz; p. 3, section 0037 of Li; the axes in the references are not labeled “z”, but it is noted that this is merely a label and any axis can read on a z axis depending on orientation).

As to claim 12, Martz discloses selecting the first artificial neural network from a plurality of artificial neural networks according to a type of the first tooth, where the plurality of artificial neural networks are trained deep learning artificial neural networks for setting local coordinate systems for different types of teeth respectively (p. 6, sections 0072-0077; p. 7-8; section 0094; p. 9, sections 0108-0109; different neural networks are trained to recognize different specific types of teeth and models are implemented to set the local coordinate systems).

As to claim 13, Martz discloses wherein the first artificial neural network is one of: a Multi-layer Perceptron, an Octree-Based Convolutional Neural Network, a Convolutional Neural Network, a Recurrent Neural Network, Reinforcement Learning and a Generative Adversarial Network (p. 6, sections 0072-0076; p. 7-8; section 0094; p. 8, section 0101; a multiple layer convolutional neural network is trained and used for the coordinate system derivation).

As to claim 14, Martz discloses wherein the first artificial neural network is trained with a plurality of tooth 3D digital models each having a manually-set local coordinate system, wherein each of the plurality of tooth 3D digital models represents a tooth which is the same type as the first tooth (p. 6, section 0077; p. 7-8, section 0094; p. 9, sections 0111-0112; the network can be trained based on a specific type of tooth, and is trained using manually pre-labeled models that set the vertices associated with the tooth’s coordinate system).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martz in view of Li, Woo, and Dai and further in view of Tasli (U.S. Publication 2019/0354772).

As to claim 2, Martz does not disclose, but Tasli does disclose wherein the first artificial neural network is a multi-layer perceptron (p. 1-2, section 0015; p. 5, sections 0048-0049; a multi-layer perceptron is the neural network used for image analysis). The motivation for this is to learn and adapt a data analysis pipeline. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martz, Li, Woo, and Dai to use a multi-layer perceptron in order to learn and adapt a data analysis pipeline as taught by Tasli. 

As to claim 11, Martz does not disclose, but Tasli does disclose wherein an output layer of the first artificial neural network comprises an EuclideanLoss cost function (p. 3, section 0040-p. 4, section 0041; an error/loss/quality function is defined using Euclidean distance between points) for training parameters of various layers by back propagation (p. 4, section 0046-p. 5, section 0048; loss/error parameters are backpropagated through layers of the network). The motivation for this is to train a deep CNN. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Martz, Li, Woo, and Dai to use a EuclideanLoss cost function for training parameters of various layers by back propagation in order to train a deep CNN as taught by Tasli. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martz in view of Li, Woo, and Dai and further in view of Brettle (U.S. Publication 2019/0244423). 

As to claim 8, as best understood, Martz discloses obtaining the first predicted vector using the first artificial neural network based on the first digital data set (p. 9, sections 0110-0111; the vector is determined using the neural network and detected landmarks from a set of vertices). Martz does not disclose, but Brettle discloses simplifying the first 3D digital model such that a number of its vertices is equal to a predetermined number N, to obtain a first digital data set, and, wherein N is a natural number (p. 2, section 0017; p. 3, sections 0034-0045; the 3D mesh model is simplified down to a predetermined number of triangle faces with machine learning, which would correspond to a predetermined natural number of vertices by multiplying by 3 and taking out the shared vertices). The motivation for this is to be compatible with practical applications of storing or transmitting mesh data (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martz, Li, Woo, and Dai to simplify the first 3D digital model such that the number of its vertices is equal to a predetermined number N, to obtain a first digital data set, wherein N is a natural number, in order to be compatible with practical applications of storing or transmitting mesh data as taught by Brettle. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martz in view of Li, Woo, Dai, and Brettle and further in view of Huang (U.S. Publication 2019/0362178). 

As to claim 9, Martz discloses obtaining the first predicted vector using the first artificial neural network based on a second digital data set (p. 9, sections 0110-0111; a subset of vertices labeled as landmarks are used to determine the vector). Further, Li discloses determining the x-axis of the local coordinate system using the principal component analysis method based on the second digital data set (p. 3, section 0037; the determining of axes is based on a PCA method of a set of edge points that corresponds to a subset of point cloud points), with motivation for the combination given in the rejection to claim 1. Martz does not disclose, but Huang does disclose centralizing the simplified data set to obtain a second digital data set (p. 3, section 0065-p. 4, section 0069; a data set of points is simplified and a centroid is centered as the origin of a determined coordinated system). The motivation for this is to determine symmetry of a fruit or other object (p. 1, sections 0002-0003). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martz, Li, Woo, Dai and Brettle to centralize a simplified data set to obtain a second digital data set in order to determine symmetry of a fruit or other object as taught by Huang. 

As to claim 10, Martz discloses obtaining the first predicted vector using the first artificial neural network (p. 9, sections 0110-0111; the neural network is used to calculate the vector). Huang discloses normalizing the second digital data set to obtain a third digital data set, and obtaining a first predicted vector based on the third digital data set (p. 4, sections 0073-0074; unit vectors are calculated from the data set; unit  vectors are normalized to have a magnitude of 1 and the set of unit vectors can read on the third data set). Motivation for the combination is given in the rejection to claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612